NUMBER 13-13-00011-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JOSE GONZALES III,                                                        Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 105th District Court
                         of Nueces County, Texas.


                                     ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      This cause is before the Court on appellant's pro se “Motion to Hold Appeal in

Abeyance Pending Disposition of Appeal Attorney or Court Allowing Appellant to File Pro

Se.” Appellant’s counsel filed an Anders brief in this cause. See Anders v. California,

386 U.S. 738 (1967); Bledsoe v. State, 178 S.W.3d 824, 825 (Tex. Crim. App. 2005).
Pro se appellant’s brief is currently due on October 4, 2013, but appellant asserts that he

has not been provided with the opportunity to review the record of this cause. The Court,

having examined and fully considered appellant’s motion, is of the opinion that it should

be granted in part and denied in part. The motion is GRANTED insofar as it is hereby

ORDERED that the trial court ensure that appellant has the opportunity to fully examine

the appellate record on or before the expiration of twenty-one days from the date of this

order, and it is FURTHER ORDERED that the trial court notify this Court as to the date

upon which the appellate record was made available to appellant. Appellant shall have

thirty (30) days from the day the appellate record was first made available to him to file his

pro se brief with this Court. The motion is DENIED in all other respects.

       IT IS SO ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of October, 2013.




                                              2